Citation Nr: 1642811	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to July 1991.  The Veteran had an additional period of service from September 2001 to October 2001, at which time he received an entry level separation, which was noted to be the result of an erroneous enlistment due to a positive drug screening test.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA RO.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The issues of service connection for a lung disability, a bilateral knee disability, and an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2001 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence received since the August 2001 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened the Veteran's claim of entitlement to service connection for PTSD.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for PTSD was last finally denied in an August 2001 rating decision.  This rating decision found that the Veteran did not have a confirmed diagnosis of PTSD, nor had he shown that he experienced an in-service stressor.  The Veteran did not appeal the August 2001 rating decision, no evidence was received within one year of the August 2001 rating decision, and no new service records have been submitted.  Therefore, the August 2001 rating decision is final.  

The Veteran has since submitted medical evidence suggesting a possible diagnosis with PTSD (for example, an October 2013 treatment record diagnosed the Veteran with dysthymic disorder rule out PTSD).  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests the possibility of a PTSD diagnosis, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.


ORDER

The claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran believes that his lung, bilateral knee, and acquired psychiatric disabilities are related to his in-service experiences.   

With regard to the Veteran's lung disability, the Veteran's service treatment records show that in February 1989, he complained of occasional productive coughing with yellow sputum for two weeks.  The Veteran's lungs were noted to have mild rales and rhonchi bilaterally.  The Veteran was diagnosed with an upper respiratory infection.  The Veteran has otherwise reported, for example during his June 2016 hearing, that he was exposed to a gas chamber exercise while in basic training, and sanding, chipping, and grinding aboard his ship while it was in dry dock.  The Veteran has been diagnosed with a lung disability; for example, a November 2013 treatment record noted that the Veteran had chronic obstructive pulmonary disease.  

With regard to the Veteran's bilateral knee disability, the Veteran has claimed that he incurred an in-service injury by bumping his knees against the scuttle hatches of the ship.  The Veteran has claimed, for example during his June 2016 hearing, that he has experienced symptoms associated with his knees since soon after his separation from service.  The Veteran has been diagnosed with a right knee disability, degenerative joint disease, and with arthralgia of the left knee. 

With regard to the Veteran's acquired psychiatric disability, in May 1991, the Veteran confessed to the use of cocaine, and the Veteran was administratively discharged from service in July 1991.  In January 1993, the Veteran indicated that he had experienced psychiatric symptoms for approximately one year.  The Veteran has otherwise contended, for example during his June 2016 hearing, that he experienced symptoms of his acquired psychiatric disabilities in service.  The Veteran has received extensive psychiatric treatment, and he has received a variety of diagnoses, such as dysthymic disorder (April 2013), dysthymic disorder rule out PTSD (October 2013), and psychosis not otherwise specified (February 2014).  

The Veteran has indicated that he received treatment for an acquired psychiatric disability at the VA Medical Center in New Orleans, Louisiana as early as 1991.  A complete copy of the Veteran's psychiatric treatment records from this era is not of record and has not been requested.  The AOJ should undertake appropriate efforts to obtain these records.  

Thus, the evidence suggests that the Veteran has a current disability and an in-service incident with respect to each of his claims, and the Veteran has alleged that he has experienced symptoms of his claimed disabilities since soon after his separation from service.  The Veteran has not been afforded with examinations addressing the relationship, if any, between his lung, bilateral knee, and acquired psychiatric disabilities and his active duty service, and the Veteran should be provided with such examinations on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent records of which VA has notice, including records from the VA Medical Center in New Orleans, Louisiana from 1991 to the present, have been associated with the record.

2.  Then, contact the Veteran to elicit additional necessary details regarding his claimed in-service stressor, taking appropriate steps to verify any identified stressors.  Then, make a specific determination, based upon the complete record, whether the Veteran was exposed to a stressor in service.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability, to include PTSD.  The examiner should:

a) If PTSD is diagnosed, please explain how the diagnosis conforms with the DSM-IV criteria and identify the stressor or stressors upon which it is based.  

b)  If an acquired psychiatric disability, other than PTSD, is diagnosed, opine as to whether it at least as likely as not (that is, a 50 percent probability or greater) that such disability or disabilities either began during or were otherwise caused by the Veteran's military service.  Why or why not? 

4.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of his lung and bilateral knee disabilities.  The examiners should determine whether the Veteran has current lung and/or knee disabilities, and if so opine as to whether it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's lung and bilateral knee disabilities either began during or were otherwise caused by his military service.  Why or why not? 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals





